Citation Nr: 0602348	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1937 to 
February 1947 and from February 1947 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied 
entitlement to specially adapted housing or a special home 
adaptation grant, and denied entitlement to an automobile 
grant or for adaptive equipment only.  In a December 1999 
rating action, entitlement to automobile adaptive equipment 
was granted.  

This case was previously before the Board in December 2003, 
at which time it was remanded to address due process matters 
and for additional evidentiary development.  The actions 
requested in that remand were undertaken.  In a July 2005 
rating decision, the RO established entitlement to an 
automobile grant and adaptive equipment, and accordingly that 
claim is considered resolved and is no longer in appellate 
status before the Board.  Subsequently, as will be explained 
herein, the veteran has elected to withdraw the claim 
remaining on appeal to the Board.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied 
entitlement to specially adapted housing or a special home 
adaptation grant.

2.  On January 12, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wishes to withdraw his current claim on 
appeal.




CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to specially adapted housing or a 
special home adaptation grant, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated December 1998, the RO denied the 
veteran's claim for entitlement to specially adapted housing 
or special home adaptation grant.  The veteran filed a timely 
appeal as to that determination.  

In a statement from the appellant, initially received by VA 
in September 2005 and received by the Board on January 12, 
2006, the appellant indicated that he wished to cancel his 
appeal as to the claim of entitlement to specially adapted 
housing or special home adaptation grant.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




ORDER

The appeal as to the claim of entitlement to specially 
adapted housing or special home adaptation grant is 
dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


